DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims status: amended claims: 1, 9-10; the rest is unchanged.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “a device for machine learning” recited in L1-2 of claim 4 invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a convolutional neural network as described in pg.5 last para. L5-7. Therefore, the limitation is being interpreted as requiring a convolutional neural network or it’s equivalent.


Response to Arguments
Applicant’s arguments, filed 08/02/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found references.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kunze et al. (US 2007/0280407 A1; pub. Dec. 6, 2007) in view of Cao et al. (US 2018/0156742 A1; pub. Jun. 7, 2018) and further in view of Miao et al. (US 2017/0024634 A1; pub. Jan. 26, 2017).
Regarding claim 1, Kunze et al. disclose: in tomographic reconstruction (abstract, para. [0004]), emitting an x-ray beam from an x-ray unit; ascertaining an attenuation of the x-ray beam caused by during transmission through an object situated in a beam path of the x-ray beam (para. [0004] last 4 lines teach: the attenuation profile is determined in the radiation detector as a function of the relative position and distance of the source and the radiation detector in relation to the object). 
Kunze et al. are silent about: ascertaining structure data of the object based at least in part on the attenuation of the x- ray beam; ascertaining a pose of the x-ray unit relative to the object using a digital model of the object and based at least in part on the attenuation of the x-ray beam.
In a similar field of endeavor, Cao et al. disclose: ascertaining structure data of the object based at least in part on the attenuation of the x- ray beam (para. [0126]) motivated by the benefits for reconstruction of a 2D image of a sample (Cao et al. para. [0082]).
In light of the benefits for reconstruction of a 2D image of a sample as taught by Cao et al., it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the method of Kunze et al. with the teaching of Cao et al.
Cao et al. are silent about: ascertaining a pose of the x-ray unit relative to the object using a digital model of the object and based at least in part on the attenuation of the x-ray beam
In a similar field of endeavor, Miao et al. disclose: a CAD model can be converted into a 3D X-ray attenuation map (para. [0022]) motivated by the benefits for image registration with high accuracy (Miao et al. para. [0005]).
In light of the benefits for image registration with high accuracy as taught by Miao et al., it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to use the teachings of Miao et al. to modify the method of Kunze et al. and Cao et al. for  ascertaining a pose of the x-ray unit relative to the object using a digital model of the object and based at least in part on the attenuation of the x-ray beam. 
Regarding claim 2, Kunze et al. disclose: the x-ray unit comprises an x-ray source and an x-ray detector (the claim is rejected on the same basis as claim 1).
Regarding claim 3, the combination of Kunze et al., Cao et al. and Miao et al. disclose: calculating model values for the attenuation of the x-ray beam during transmission through the object the digital model of the object for a plurality of poses of the x-ray unit relative to the object (the claim is rejected on the same basis as claim 1).
Regarding claim 4, the combination of Kunze et al., Cao et al. and Miao et al. disclose: a device for machine learning is trained to ascertain the pose of the x-ray unit relative to the object using the ascertained attenuation of the x-ray beam using the model values (the claim is rejected on the same basis as claim 1, plus para. [0021] of Miao et al.).
Regarding claim 5, the combination of Kunze et al., Cao et al. and Miao et al. disclose: ascertaining the pose of the x-ray unit relative to the object includes comparing the ascertained attenuation of the x-ray beam to the model values (the claim is rejected on the same basis as claim 1).
Regarding claim 7, the combination of Kunze et al., Cao et al. and Miao et al. disclose: comprising calculating projection values for the attenuation of the x-ray beam for the ascertained pose of the x-ray unit relative to the object; and comparing the projection values to the ascertained attenuation of the x-ray beam (the claim is rejected on the same basis as claim 1, especially the last 6 line of para. [0004] of Kunze et al.).
Regarding claim 9, the combination of Kunze et al., Cao et al. and Miao et al. disclose: An x-ray apparatus comprising: an x-ray source for emitting an x-ray beam along a beam path; an x-ray detector for ascertaining an attenuation of the x-ray beam caused by transmission through an object situated in the beam path; a device for machine learning; and a memory in communication with the device for machine learning and storing a digital model of the object; wherein the device for machine learning executes a program containing instructions to ascertain a pose of the x-ray unit relative to the object based at least in part on the detected attenuation of the x-ray beam using the digital model (the claim is rejected on the same basis as claim 1, plus para. [0021] of Miao et al.).
Regarding claim 10, Miao et al. disclose: the device for machine learning an artificial neural network (para. [0021]-[0022]) motivated by the benefits for image registration with high accuracy (Miao et al. para. [0005]).

Claims 6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kunze et al. (US 2007/0280407 A1; pub. Dec. 6, 2007) in view of Cao et al. (US 2018/0156742 A1; pub. Jun. 7, 2018) in view Miao et al. (US 2017/0024634 A1; pub. Jan. 26, 2017) and further in view of Peschman (US 2005/0058242 A1; pub. Mar. 17, 2005).
Regarding claim 6, the combined reference are silent about: the device is trained by backpropagation.
In a similar field of endeavor, Peschman discloses: the device is trained by backpropagation (para. [0114], [0124]) motivated by the benefits for greater accuracy in utilizing pre-scan data in processing scan data (Peschman para. [0017]).
In light of the benefits for greater accuracy in utilizing pre-scan data in processing scan data as taught by Zhang et al., it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combined method of Kunze et al., Cao et al. and Miao et al. with the teaching of Peschman.
Regarding claim 8, the combined reference are silent about: the calculation of the projection values and/or ascertainment of the pose of the x-ray unit relative to the object by backpropagation is further trained on the basis of the comparison of the projection values with the ascertained attenuation.
In a similar field of endeavor, Peschman discloses: a neural network trained by backpropagation and (para. [0114], [0124]) further trained on the basis of the comparison of the projection values with the ascertained attenuation (para. [0017]) motivated by the benefits for greater accuracy in utilizing pre-scan data in processing scan data (Peschman para. [0017]).
In light of the benefits for greater accuracy in utilizing pre-scan data in processing scan data as taught by Zhang et al., it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combined method of Kunze et al., Cao et al. and Miao et al. with the teaching of Peschman

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884